DETAILED ACTION
This is in response to Applicant’s reply dated 5/26/21.  Claims 1-3, 6-22 have been examined.  Claims 4-5 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3, 6-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable by Abodunrin, Akeem et al. (hereafter “Akeem”) in view of Bernat (US 2018/0150240).

Regarding Claim 1 (Currently Amended),
A method comprising: 

receiving a first request to execute a first function [Akeem: 0017; upon receipt of a network packet, the destination compute device 106, or more particularly a network interface controller (NIC) 120 of the destination compute device 106, performs one or more processing operations on at least a portion of the data associated with the received network traffic; to do so, one or more physical functions of the NIC 120 (see, e.g., the physical function 308 of FIG. 3) may be configured to perform such processing]; 

determining whether to execute the first function at a first network interface card, the first network interface card comprising a plurality of processors [Akeem: whether to execute == information usable to instantiate or configure or manage; 0032; the NIC 120 may include one or more processing cores 122 (i.e., processing cores local to the NIC 120); in such embodiments, the processing core(s) 122 may be capable of performing one or more of the functions described herein; 0051; a physical function policy enforcer enforce policies associated with each physical function; the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies; 0057; the tenant parameters may include any information usable to determine how to configure the physical function; 0059; in block 414, the NIC 120 configures the physical function based on the identified tenant requirements and the received configuration request], 
Note:
Load balancing policy is usable to instantiate or configure or manage operation of a physical function resident on a NIC.

creating, in response to determining to execute the first function at the first network interface card, a container at the first network interface card, the container comprising at least one processor of the plurality of processors [Akeem: 0048; the physical function 308 may be embodied as a virtualized PCI function that is capable of performing a given functionality of the NIC 120; the physical function 308 is configured to have full configuration access to resources such that the physical function 308 can configure, assign, or otherwise control a physical resource of the NIC 120; as such, depending on embodiment, the NIC 120 can present multiple virtual instances of itself to multiple hosts (e.g., to a VM 302, a container, a hypervisor, a processor core, etc.); 0051; the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a control plane requests to a NIC (e.g., the NIC 120 of the destination compute device 106) is shown which may be executed at host of the destination compute device 106 (e.g., a VM, a hypervisor, a container, etc.); 0067; referring now to FIG. 8, an illustrative embodiment of a PCIe NIC (e.g., with PCIe passthrough, an SR-IOV virtual device composition module (VDCM), etc.) with control plane separation is shown in which the control plane is separated into a hypervisor/container 804 that has ownership of the control plane; as illustratively shown, the physical function driver 310 can be access restricted and proxy configuration requests received from the physical function 308c, effectively neutralizing the attack surface between the physical function driver 310 and the physical functions 308 residing on the hypervisor/container 804; 0076; wherein the trusted control path controller circuitry resides on the NIC and the trusted control path controller circuitry resides on one of a hypervisor of the NIC or in a container of the NIC]; and 

executing the first function at the container [Akeem: 0060; a method 500 for issuing control plane requests to a NIC (e.g., the NIC 120 of the destination compute device 106) is shown which may be executed at host of the destination compute device 106 (e.g., a VM, a hypervisor, a container, etc.); 0017; one or more physical functions of the NIC 120 (see, e.g., the physical function 308 of FIG. 3) may be configured to perform such processing]. 

  Akeem also teaches that the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies [Akeem: 0051].

However, Akeem does not explicitly teach that in response to determining that the first function is associated with a latency requirement that … is less than a predetermined latency value … in response to determining that the latency requirement is less than the predetermined latency value, that a load on the first network interface card is more than a predetermined load value.

POSITA would have considered Bernat’s satisfying both a predefined level of congestion (i.e. latency threshold) and a predefined threshold amount of data (i.e. load value) for moving workload execution on data storage sled’s NIC and would have incorporated it into Akeem’s use of any information, such as load balancing policies, to instantiate, configure, or otherwise manage operations of the physical function on NIC.

Bernat teaches:
wherein determining whether to execute the first function at the first network interface card comprises: determining that the first function is not associated with a workload enters an I/O intensive phase, indicative a period of execution of the workload in which the amount of data to be sent through the network between the compute sled 1230 and the data storage sled 1240 satisfies a predefined threshold amount (e.g., 8 GB/s per second) and the congestion level of the network path between the compute sled 1230 and the data storage sled 1240 satisfies a predefined level of congestion (e.g., a predefined latency, a predefined utilization of the total throughput of the network); in the illustrative embodiment, the predefined level of congestion is a level of congestion in which, if the I/O intensive phase of the workload was executed on the compute sled 1230 and the data used by the I/O intensive phase was sent through the network 1212 between the compute sled 1230 and the data storage sled 1240, the speed of execution of the workload would be slowed; as a result, the workload may not produce a result in a time period specified in a service level agreement (SLA) with a customer; by migrating 
Note:
Workload is migrated from compute sled to data storage sled for execution because it satisfies both a predefined level of congestion (i.e. latency threshold) and a predefined threshold amount of data (i.e. load value).

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Akeem and Bernat in order to execute I/O intensive phase faster [Bernat: 51].

Regarding Claim 2,
wherein receiving the first request to execute the first function comprises receiving the first request to execute the first function wherein the first function is a serverless function [Akeem: 0017; one or more physical functions of the NIC 120 (see, e.g., the physical function 308 of FIG. 3) may be configured to perform such processing; 0060; a method 500 for issuing control plane requests to a NIC (e.g., the NIC 120 of the destination compute device 106) is shown which may be executed at host of the destination compute device 106 (e.g., a VM, a hypervisor, a container, etc.)]. 

Regarding Claim 3 (Currently Amended),
wherein determining to execute the first function at the first network interface card comprises determining to execute the first function at the first network interface card based on at least one of: an amount of data traffic being ingested into the first network interface card; a location of data to be accessed by the first function; the load on the first network interface card; or a security policy specifying execution of the first function on a server hosting the first network interface card [Akeem: 0051; depending on the embodiments, the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a given port of the NIC 120, etc.; 0057; if the NIC 120 determines that the physical function is to be configured, the method 400 advances to block 404, in which the NIC 120 identifies one or more tenant parameters; the tenant parameters may include any information usable to determine how to configure the physical function, as well as a level of access/trust to be associated with the physical function; 0059; in block 414, the NIC 120 configures the physical function based on the identified tenant requirements and the received configuration request]. 

Regarding Claim 6,
determine how to configure the physical function, as well as a level of access/trust to be associated with the physical function; 0062; if the host determines that the physical function is a trusted physical function (e.g., access to configure hardware of the NIC 120 has not been restricted), the method 500 branches to block 508, in which the host issues the control plane request via a trusted control path; to do so, in block 510, the host issues the control plane request to a trusted control path controller (e.g., the trusted control path controller 216 of FIG. 2); 0079; 0087; classifying, by the NIC, the physical function as an untrusted physical function based on the trust level associated with the physical function]. 

Regarding Claim 7,
further comprising: receiving a second request to execute a second function; determining not to execute the second function at the first network interface card; and sending the second request to one of the following: a second network interface card and a server associated with the first network interface card [Akeem: second request to execute a second function == untrusted physical function leads to control plane request via an untrusted control path to an untrusted control path controller; 0066; referring now control plane separation is shown in which the control plane is separated into another host 602 configured to be associated with a control physical function; as illustratively shown, the untrusted control path controller 218 (e.g., the separated control plane) is deployed in the host (4) 602d which is associated with a control physical function that serves as a trusted physical function capable of providing curated access to configuration of the NIC 120; 0072; untrusted control path controller circuitry to manage the untrusted control path; 0062; if the host determines that the physical function is an untrusted physical function (e.g., access to configure hardware of the NIC 120 has been restricted), the method 500 branches to block 512, in which the host issues the control plane request via an untrusted control path (i.e., via a separated control plane); to do so, in block 514, the host issues the control plane request to an untrusted control path controller (e.g., the untrusted control path controller 218 of FIG. 2); depending on the embodiment, the untrusted physical function may be supplied with a mailbox to the control physical function/firmware that is in charge of its configuration, depending on the embodiment]. 

Regarding Claim 8 (Currently Amended),
An apparatus comprising: a memory storage; and a processing unit coupled to the memory storage, wherein the processing unit is operative to: 

receive a first data traffic comprising a first request to execute a first function [Akeem: 0017; upon receipt of a network packet, the destination compute device 106, or physical functions of the NIC 120 (see, e.g., the physical function 308 of FIG. 3) may be configured to perform such processing]; 

determine whether to execute the first function at a first network interface card, the first network interface card comprising a plurality of processors [Akeem: whether to execute == information usable to instantiate or configure or manage; 0032; the NIC 120 may include one or more processing cores 122 (i.e., processing cores local to the NIC 120); in such embodiments, the processing core(s) 122 may be capable of performing one or more of the functions described herein; 0051; a physical function policy enforcer 312 is configured to enforce policies associated with each physical function; the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies; 0057; the tenant parameters may include any information usable to determine how to configure the physical function; 0059; in block 414, the NIC 120 configures the physical function based on the identified tenant requirements and the received configuration request]; 
Note:
Load balancing policy is usable to instantiate or configure or manage operation of a physical function resident on a NIC.


create, in response to determining to execute the first function at the first network interface card, a container at the first network interface card to execute the first function [Akeem: 0048; the physical function 308 may be embodied as a virtualized PCI function that is capable of performing a given functionality of the NIC 120; the physical function 308 is configured to have full configuration access to resources such that the physical function 308 can configure, assign, or otherwise control a physical resource of the NIC 120; as such, depending on embodiment, the NIC 120 can present multiple virtual instances of itself to multiple hosts (e.g., to a VM 302, a container, a hypervisor, a processor core, etc.); 0051; the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a given port of the NIC 120, etc; 0060; a method 500 for issuing control plane requests to a NIC (e.g., the NIC 120 of the destination compute device 106) is shown which may be executed at host of the destination compute device 106 (e.g., a VM, a hypervisor, a container, etc.); 0067; referring now to FIG. 8, an illustrative embodiment of a PCIe NIC (e.g., with PCIe passthrough, an SR-IOV virtual device composition module (VDCM), etc.) with control plane separation is shown in which the control plane is separated into a hypervisor/container 804 that has ownership of the control plane; as illustratively shown, the physical function driver 310 can be access restricted and proxy configuration requests received from the physical function 308c, effectively neutralizing the attack surface between the physical function driver 310 and the physical functions 308 residing on the hypervisor/container 804; 0076; wherein the in a container of the NIC]; and 

execute the first function in the container [Akeem: 0060; a method 500 for issuing control plane requests to a NIC (e.g., the NIC 120 of the destination compute device 106) is shown which may be executed at host of the destination compute device 106 (e.g., a VM, a hypervisor, a container, etc.); 0017; one or more physical functions of the NIC 120 (see, e.g., the physical function 308 of FIG. 3) may be configured to perform such processing]. 

Akeem teaches that the host determines whether the physical function is an untrusted physical function or not; as described previously, untrusted physical functions do not have the ability to perform slow path operations and are limited to performing fast path traffic processing operations [Akeem: 0061].  Akeem also teaches that the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies [Akeem: 0051].

However, Akeem does not explicitly teach that in response to determining that the first function is associated with a latency requirement that … is less than a predetermined latency value … in response to determining that the latency requirement is less than the predetermined latency value, that a load on the first network interface card is more than a predetermined load value.

POSITA would have considered Bernat’s satisfying both a predefined level of congestion (i.e. latency threshold) and a predefined threshold amount of data (i.e. load value) for moving workload execution on data storage sled’s NIC and would have incorporated it into Akeem’s use of any information, such as load balancing policies, to instantiate, configure, or otherwise manage operations of the physical function on NIC.

Bernat teaches:
wherein the processing unit being operative to determine whether to execute the first function at the first network interface card comprises the processing unit being operative to: determine that the first function is not associated with a latency requirement, determine, in response to determining that the first function is associated with the latency requirement, that the latency requirement is less than a predetermined latency value, determine, in response to determining that the latency requirement is less than the predetermined latency value, that a load on the first network interface card is more than a predetermined load value, and determine, in response to determining that the load on the first network interface card is not more than the predetermined load value, to execute the first function on the first network interface card [Bernat: 0051; the system 1210 may utilize one or more migration logic units 1250 in a compute sled 1230, 1232 and/or an I/O accelerator unit 1260 in a data storage sled 1240 to perform migration of a workload from a compute sled 1230, 1232 to the data storage sled 1240 workload enters an I/O intensive phase, indicative a period of execution of the workload in which the amount of data to be sent through the network between the compute sled 1230 and the data storage sled 1240 satisfies a predefined threshold amount (e.g., 8 GB/s per second) and the congestion level of the network path between the compute sled 1230 and the data storage sled 1240 satisfies a predefined level of congestion (e.g., a predefined latency, a predefined utilization of the total throughput of the network); in the illustrative embodiment, the predefined level of congestion is a level of congestion in which, if the I/O intensive phase of the workload was executed on the compute sled 1230 and the data used by the I/O intensive phase was sent through the network 1212 between the compute sled 1230 and the data storage sled 1240, the speed of execution of the workload would be slowed; as a result, the workload may not produce a result in a time period specified in a service level agreement (SLA) with a customer; by migrating the workload to the data storage sled 1240 for execution, the I/O intensive phase may be executed faster, as the data utilized by the I/O intensive phase is local to the sled where the workload is executed; 0069; the NIC 1412 may include a local processor (not shown) and/or a local memory (not shown) that are both local to the NIC 1412; in such embodiments, the local processor of the NIC 1412 may be capable of performing one or more of the functions of the compute engine 1402 described herein].
Note:
Workload is migrated from compute sled to data storage sled for execution because it satisfies both a predefined level of congestion (i.e. latency threshold) and a predefined threshold amount of data (i.e. load value).

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Akeem and Bernat in order to execute I/O intensive phase faster [Bernat: 51].

Regarding Claim 9 (Currently Amended),
wherein the processing unit being operative to determine whether to execute the first function at the first network interface card comprises the processing unit being operative to determine whether to execute the first function at the first network interface card based on a location of a data storage, the data storage storing data corresponding to the first function [Akeem: 0018; the one or more physical functions of the NIC 120 may be embodied as a Peripheral Component Interconnect (PCI) function that is capable of performing various operations (e.g., direct memory access (DMA) operations) and otherwise facilitating communications with the I/O subsystem 122; 0032; the NIC 120 may be embodied as part of a SoC that includes one or more processors, or included on a multichip package that also contains one or more processors; as illustratively shown, in some embodiments, the NIC 120 may include one or more processing cores 122 (i.e., processing cores local to the NIC 120); in such embodiments, the processing core(s) 122 may be capable of performing one or more of the functions described herein. In some embodiments, the NIC 120 may additionally include a local memory (not shown); in such embodiments, the local memory of the NIC 120 may be integrated into one or more components of the destination compute device 106 at the board level, socket level, chip level, and/or other any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a given port of the NIC 120, etc; 0064; the control plane separation may be applied to various embodiments of any PCIe NIC, as illustratively shown in FIGS. 6-8; referring now to FIG. 6, an illustrative embodiment of a PCIe NIC with control plane separation is shown in which the control plane is separated into a local processor core of the NIC 120 (e.g., one of the core(s) 122 of FIG. 1); 0066; 0067]. 
Note:
An integrated local memory at NIC means that a decision to execute at NIC equally applies to the integrated local memory being used for that execution.

Regarding Claim 11,
wherein the first network interface card is operable to access the data from the data storage via a peripheral component interconnect express bus [Akeem: 0032; it should be further appreciated that the NIC 120 may be embodied as any type of NIC for which the data path configuration can be separated from the control plane configuration to separate physical functions (e.g., Peripheral Component Interconnect Express (PCIe) physical functions); 0018; the one or more physical functions of the NIC 120 may be embodied as a Peripheral Component Interconnect (PCI) function that is capable of performing various operations (e.g., direct memory access (DMA) operations) and otherwise facilitating communications with the I/O subsystem 122; 0048; the physical function 308 is configured to be discovered, managed, and physical function 308 may be embodied as a virtualized PCI function that is capable of performing a given functionality of the NIC 120]. 

Regarding Claim 12,
wherein the first network interface card comprises an agent, wherein the agent is operative to facilitate in creating the container comprising at least one processor of the plurality of processors [Akeem: agent == physical function 308 or physical function manager 212; 0051; the physical function 308 is illustratively shown as being communicatively coupled to a physical function policy enforcer 312, which may be embodied as hardware, firmware, virtualized hardware, emulated architecture, and/or a combination thereof, that is configured to enforce policies associated with each physical function; the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a given port of the NIC 120, etc.; 0048; the physical function 308 may be embodied as a virtualized PCI function that is capable of performing a given functionality of the NIC 120; accordingly, the physical function 308 is configured to have full configuration access to resources such that the physical function 308 can configure, assign, or otherwise control a physical resource of the NIC 120; as such, depending on embodiment, the NIC 120 can present multiple virtual instances of itself to multiple hosts (e.g., to a VM 302, a container, a hypervisor, a processor core, etc.); 0043; the physical function manager 212, which may be embodied as hardware, firmware, software, virtualized 

Regarding Claim 13,
wherein the processing unit is further operative to: receive a second data traffic comprising a second request to execute a second function; determine not to execute the second function at the first network interface card; and send the second request to at least one of a second network interface card or a server associated with the first network interface card [Akeem: second request to execute a second function == untrusted physical function leads to control plane request via an untrusted control path to an untrusted control path controller; 0066; referring now to FIG. 7, an illustrative embodiment of a PCIe NIC with control plane separation is shown in which the control plane is separated into another host 602 configured to be associated with a control physical function; as illustratively shown, the untrusted control path controller 218 (e.g., the separated control plane) is deployed in the host (4) 602d which is associated with a control physical function that serves as a trusted physical function capable of providing curated access to configuration of the NIC 120; 0072; untrusted control path controller circuitry to manage the untrusted control path; 0062; if the host determines that the physical function is an untrusted physical function (e.g., access to configure hardware of the NIC 120 has been restricted), the method 500 branches to block 512, in which the host issues the control plane request via an untrusted control path (i.e., via a separated control plane); to do so, in block 514, the host issues request to an untrusted control path controller (e.g., the untrusted control path controller 218 of FIG. 2); depending on the embodiment, the untrusted physical function may be supplied with a mailbox to the control physical function/firmware that is in charge of its configuration, depending on the embodiment]. 

Regarding Claim 14 (Currently Amended),
wherein the processing unit being operative to determine not to execute the second function at the first network interface card comprises the processing unit is operative to determine not to execute the second function at the first network interface card based on based on at least one: an amount of data traffic being ingested into the first network interface card; a location of data to be accessed by the second function; the load on a server associated with the first network interface card; or a security policy specifying execution of the second function on one of the first network interface card and the server [Akeem: 0051; depending on the embodiments, the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a given port of the NIC 120, etc.; 0057; If the NIC 120 determines that the physical function is to be configured, the method 400 advances to block 404, in which the NIC 120 identifies one or more tenant parameters; the tenant parameters may include any information usable to determine how to configure the physical function, as well as a level of access/trust to be associated with the physical function]. 

Regarding Claim 15,
wherein the processing unit being operative to determine not to execute the second function at the first network interface card comprises the processing unit being operative to determine not to execute the second function at the first network interface card when a load on the first network interface card is more than a predetermined load [Akeem: 0051; physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies; 0066; the untrusted control path controller 218 (e.g., the separated control plane) is deployed in the host (4) 602d which is associated with a control physical function that serves as a trusted physical function capable of providing curated access to configuration of the NIC 120]. 
Note:
Load balancing policies apply to deployment in host (4) 602d.

Regarding Claim 16,
wherein the processing unit being operative to determine not to execute the second function at the first network interface card comprises the processing unit being operative to determine not to execute the second function at the first network interface card when a latency requirement for the second function is more than a predetermined latency value [Akeem: 0061; the host determines whether the physical function is an untrusted physical function or not; as described previously, untrusted physical functions do not have the ability to perform slow path operations (e.g., issue device resets, change the link configuration, write sensitive/device wide registers, limited to performing fast path traffic processing operations; depending on the embodiment, the slow path operations can be abstracted through control commands executed by the internal firmware or the control physical function, which can then apply the right access control lists (ACLs) to define which commands are allowed for each physical function; 0063; an untrusted physical function starts with all accesses being trapped, after the fast-path configuration is "granted," the traps are removed and reads/writes are serviced by the appropriate hardware of the NIC 120; 0066; the untrusted control path controller 218 (e.g., the separated control plane) is deployed in the host (4) 602d which is associated with a control physical function that serves as a trusted physical function capable of providing curated access to configuration of the NIC 120]. 

Claim(s) 10 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable by Akeem in view of Bernat and further in view of Shukla (US 2020/0097310).

Regarding Claim 10 (Currently Amended),
In Akeem-Bernat combination, Akeem teaches:
wherein the first network interface card to execute the first function is determined … based on closeness of the first network interface card to the data storage [Akeem: 0018; the one or more physical functions of the NIC 120 may be embodied as a Peripheral Component Interconnect (PCI) function that is capable of performing various operations (e.g., direct memory access (DMA) operations) and otherwise facilitating NIC 120 may include one or more processing cores 122 (i.e., processing cores local to the NIC 120); in such embodiments, the processing core(s) 122 may be capable of performing one or more of the functions described herein. In some embodiments, the NIC 120 may additionally include a local memory (not shown); in such embodiments, the local memory of the NIC 120 may be integrated into one or more components of the destination compute device 106 at the board level, socket level, chip level, and/or other levels; 0051; the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a given port of the NIC 120, etc,; 0064; the control plane separation may be applied to various embodiments of any PCIe NIC, as illustratively shown in FIGS. 6-8; referring now to FIG. 6, an illustrative embodiment of a PCIe NIC with control plane separation is shown in which the control plane is separated into a local processor core of the NIC 120 (e.g., one of the core(s) 122 of FIG. 1); 0066; 0067]. 
Note:
An integrated local memory at NIC means that a decision to execute at NIC equally applies to the integrated local memory being used for that execution.

However, Akeem-Bernat does not teach the first network interface card … from the plurality of network interface cards.

Shukla teaches:
wherein the first network interface card to execute the first function is determined from the plurality of network interface cards … [Shukla: Fig. 9; 0035; the enterprise can allocate one of the network containers 910 and associated networking policies (not shown) on a NIC 920 to its customer to thereby provide a virtual network (as indicated by reference numeral 930), while keeping another network container 925 for its own use; 0036; alternatively, the virtual machine 905 can be configured with a second NIC 915 that supports its own network containers 935 and 940 and associated networking policies (not shown)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Akeem, Bernat, and Shukla in order to execute I/O intensive phase faster [Bernat: 51] and to provide benefits of isolation, flexibility, and granular network policy application by computing workload to the virtual networks of both the enterprise and its customer [Shukla: 0036].

Regarding Claim 17 (Currently Amended),
A non-transitory computer readable medium that stores a set of instructions, which when executed by a processor, cause the performance a method comprising: 

receiving a first request to execute a first function [Akeem: 0017; upon receipt of a network packet, the destination compute device 106, or more particularly a network interface controller (NIC) 120 of the destination compute device 106, performs one or physical functions of the NIC 120 (see, e.g., the physical function 308 of FIG. 3) may be configured to perform such processing]; 

determining whether to execute the first function at a first network interface card …, each of the plurality of network interface cards comprising a plurality of processors [Akeem: 0032; the NIC 120 may include one or more processing cores 122 (i.e., processing cores local to the NIC 120); in such embodiments, the processing core(s) 122 may be capable of performing one or more of the functions described herein]; 

creating, in response to determining to execute the first function at the first network interface card of the plurality of network interface cards, a container at the first network interface card[Akeem: 0048; the physical function 308 may be embodied as a virtualized PCI function that is capable of performing a given functionality of the NIC 120; the physical function 308 is configured to have full configuration access to resources such that the physical function 308 can configure, assign, or otherwise control a physical resource of the NIC 120; as such, depending on embodiment, the NIC 120 can present multiple virtual instances of itself to multiple hosts (e.g., to a VM 302, a container, a hypervisor, a processor core, etc.); 0051; the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a given port of the NIC 120, etc; 0060; a control plane requests to a NIC (e.g., the NIC 120 of the destination compute device 106) is shown which may be executed at host of the destination compute device 106 (e.g., a VM, a hypervisor, a container, etc.); 0067; referring now to FIG. 8, an illustrative embodiment of a PCIe NIC (e.g., with PCIe passthrough, an SR-IOV virtual device composition module (VDCM), etc.) with control plane separation is shown in which the control plane is separated into a hypervisor/container 804 that has ownership of the control plane; as illustratively shown, the physical function driver 310 can be access restricted and proxy configuration requests received from the physical function 308c, effectively neutralizing the attack surface between the physical function driver 310 and the physical functions 308 residing on the hypervisor/container 804; 0076; wherein the trusted control path controller circuitry resides on the NIC and the trusted control path controller circuitry resides on one of a hypervisor of the NIC or in a container of the NIC]; and 

executing the first function at the container [Akeem: 0060; a method 500 for issuing control plane requests to a NIC (e.g., the NIC 120 of the destination compute device 106) is shown which may be executed at host of the destination compute device 106 (e.g., a VM, a hypervisor, a container, etc.); 0017; one or more physical functions of the NIC 120 (see, e.g., the physical function 308 of FIG. 3) may be configured to perform such processing]. 

However, Akeem does not explicitly teach that in response to determining that the first function is associated with a latency requirement that … is less than a predetermined latency value … in response to determining that the latency requirement is less than the predetermined latency value, that a load on the first network interface card is more than a predetermined load value.

POSITA would have considered Bernat’s satisfying both a predefined level of congestion (i.e. latency threshold) and a predefined threshold amount of data (i.e. load value) for moving workload execution on data storage sled’s NIC and would have incorporated it into Akeem’s use of any information, such as load balancing policies, to instantiate, configure, or otherwise manage operations of the physical function on NIC.

Bernat teaches:
wherein determining whether to execute the first function at the first network interface card comprises: determining that the first function is not associated with a latency requirement, determining, in response to determining that the first function is associated with the latency requirement, that the latency requirement is less than a predetermined latency value, determining, in response to determining that the latency requirement is less than the predetermined latency value, that a load on the first network interface card is more than a predetermined load value, and determining, in response to determining that the load on the first network interface card is not more than the predetermined load value, to execute the first function on the first network interface card [Bernat: 0051; the system 1210 may utilize one or more migration logic units 1250 in a compute sled 1230, 1232 and/or an I/O accelerator unit 1260 in a data storage sled 1240 to perform migration of a workload from a compute sled 1230, 1232 workload enters an I/O intensive phase, indicative a period of execution of the workload in which the amount of data to be sent through the network between the compute sled 1230 and the data storage sled 1240 satisfies a predefined threshold amount (e.g., 8 GB/s per second) and the congestion level of the network path between the compute sled 1230 and the data storage sled 1240 satisfies a predefined level of congestion (e.g., a predefined latency, a predefined utilization of the total throughput of the network); in the illustrative embodiment, the predefined level of congestion is a level of congestion in which, if the I/O intensive phase of the workload was executed on the compute sled 1230 and the data used by the I/O intensive phase was sent through the network 1212 between the compute sled 1230 and the data storage sled 1240, the speed of execution of the workload would be slowed; as a result, the workload may not produce a result in a time period specified in a service level agreement (SLA) with a customer; by migrating the workload to the data storage sled 1240 for execution, the I/O intensive phase may be executed faster, as the data utilized by the I/O intensive phase is local to the sled where the workload is executed; 0069; the NIC 1412 may include a local processor (not shown) and/or a local memory (not shown) that are both local to the NIC 1412; in such embodiments, the local processor of the NIC 1412 may be capable of performing one or more of the functions of the compute engine 1402 described herein];
Note:
Workload is migrated from compute sled to data storage sled for execution because it satisfies both a predefined level of congestion (i.e. latency threshold) and a predefined threshold amount of data (i.e. load value).

However, Akeem-Bernat does not teach the first network interface card … from the plurality of network interface cards.

Shukla teaches:
determining whether to execute the first function at a first network interface card of a plurality of network interface cards [Shukla: Fig. 9; 0035; the enterprise can allocate one of the network containers 910 and associated networking policies (not shown) on a NIC 920 to its customer to thereby provide a virtual network (as indicated by reference numeral 930), while keeping another network container 925 for its own use; 0036; alternatively, the virtual machine 905 can be configured with a second NIC 915 that supports its own network containers 935 and 940 and associated networking policies (not shown).

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Akeem, Bernat, and Shukla in order to execute I/O intensive phase faster [Bernat: 51] and to provide benefits of isolation, flexibility, and granular network policy application by computing workload to the virtual networks of both the enterprise and its customer [Shukla: 0036].

Regarding Claim 18,
wherein, the method further comprises: receiving a second request to execute a second function; and determining not to execute the second function at first network control plane separation is shown in which the control plane is separated into another host 602 configured to be associated with a control physical function; as illustratively shown, the untrusted control path controller 218 (e.g., the separated control plane) is deployed in the host (4) 602d which is associated with a control physical function that serves as a trusted physical function capable of providing curated access to configuration of the NIC 120; 0072; untrusted control path controller circuitry to manage the untrusted control path; 0062; if the host determines that the physical function is an untrusted physical function (e.g., access to configure hardware of the NIC 120 has been restricted), the method 500 branches to block 512, in which the host issues the control plane request via an untrusted control path (i.e., via a separated control plane); to do so, in block 514, the host issues the control plane request to an untrusted control path controller (e.g., the untrusted control path controller 218 of FIG. 2); depending on the embodiment, the untrusted physical function may be supplied with a mailbox to the control physical function/firmware that is in charge of its configuration, depending on the embodiment]. 

Regarding Claim 19,
further comprising isolating a server associated with the first network interface card from executing the first function [Akeem: 0017; one or more physical functions of the NIC 120 (see, e.g., the physical function 308 of FIG. 3) may be configured to control plane requests to a NIC (e.g., the NIC 120 of the destination compute device 106) is shown which may be executed at host of the destination compute device 106 (e.g., a VM, a hypervisor, a container, etc.)]. 

Regarding Claim 20,
wherein receiving the first request comprises receiving the first request at the first network interface card closest to data associated with execution of the first function [Akeem: 0018; the one or more physical functions of the NIC 120 may be embodied as a Peripheral Component Interconnect (PCI) function that is capable of performing various operations (e.g., direct memory access (DMA) operations) and otherwise facilitating communications with the I/O subsystem 122; 0032; the NIC 120 may be embodied as part of a SoC that includes one or more processors, or included on a multichip package that also contains one or more processors; as illustratively shown, in some embodiments, the NIC 120 may include one or more processing cores 122 (i.e., processing cores local to the NIC 120); in such embodiments, the processing core(s) 122 may be capable of performing one or more of the functions described herein. In some embodiments, the NIC 120 may additionally include a local memory (not shown). In such embodiments, the local memory of the NIC 120 may be integrated into one or more components of the destination compute device 106 at the board level, socket level, chip level, and/or other levels; 0064; the control plane separation may be applied to various embodiments of any PCIe NIC, as illustratively shown in FIGS. 6-8; referring now to FIG. 6, an illustrative embodiment of a PCIe NIC with control plane 

Regarding Claim 21 (New),
wherein determining whether to execute the first function at the first network interface card comprises determining to execute the first function at the first network interface card based on a location of a data storage, the data storage storing data corresponding to the first function [Akeem: 0018; the one or more physical functions of the NIC 120 may be embodied as a Peripheral Component Interconnect (PCI) function that is capable of performing various operations (e.g., direct memory access (DMA) operations) and otherwise facilitating communications with the I/O subsystem 122; 0032; the NIC 120 may be embodied as part of a SoC that includes one or more processors, or included on a multichip package that also contains one or more processors; as illustratively shown, in some embodiments, the NIC 120 may include one or more processing cores 122 (i.e., processing cores local to the NIC 120); in such embodiments, the processing core(s) 122 may be capable of performing one or more of the functions described herein. In some embodiments, the NIC 120 may additionally include a local memory (not shown); in such embodiments, the local memory of the NIC 120 may be integrated into one or more components of the destination compute device 106 at the board level, socket level, chip level, and/or other levels; 0051; the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a embodiments of any PCIe NIC, as illustratively shown in FIGS. 6-8; referring now to FIG. 6, an illustrative embodiment of a PCIe NIC with control plane separation is shown in which the control plane is separated into a local processor core of the NIC 120 (e.g., one of the core(s) 122 of FIG. 1); 0066; 0067]. 
Note:
An integrated local memory at NIC means that a decision to execute at NIC equally applies to the integrated local memory being used for that execution.

Regarding Claim 22 (New),
In Akeem-Bernat combination, Akeem teaches:
wherein the first network interface card to execute the first function is determined … based on a location of a data storage, the data storage storing data corresponding to the first function [Akeem: 0018; the one or more physical functions of the NIC 120 may be embodied as a Peripheral Component Interconnect (PCI) function that is capable of performing various operations (e.g., direct memory access (DMA) operations) and otherwise facilitating communications with the I/O subsystem 122; 0032; the NIC 120 may be embodied as part of a SoC that includes one or more processors, or included on a multichip package that also contains one or more processors; as illustratively shown, in some embodiments, the NIC 120 may include one or more processing cores 122 (i.e., processing cores local to the NIC 120); in such embodiments, the processing core(s) 122 may be capable of performing one or more of the functions described herein. In some embodiments, the NIC 120 may additionally include a local memory (not shown); in such embodiments, the local memory of the NIC 120 may be integrated into one or more components of the destination compute device 106 at the board level, socket level, chip level, and/or other levels; 0051; the physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies, mappings of physical functions to a given port of the NIC 120, etc,; 0064; the control plane separation may be applied to various embodiments of any PCIe NIC, as illustratively shown in FIGS. 6-8; referring now to FIG. 6, an illustrative embodiment of a PCIe NIC with control plane separation is shown in which the control plane is separated into a local processor core of the NIC 120 (e.g., one of the core(s) 122 of FIG. 1); 0066; 0067]. 
Note:
An integrated local memory at NIC means that a decision to execute at NIC equally applies to the integrated local memory being used for that execution.

However, Akeem-Bernat does not teach the first network interface card … from the plurality of network interface cards.

Shukla teaches:
wherein the first network interface card to execute the first function is determined from the plurality of network interface cards … [Shukla: Fig. 9; 0035; the enterprise can allocate one of the network containers 910 and associated networking policies (not shown) on a NIC 920 to its customer to thereby provide a virtual network (as indicated by reference numeral 930), while keeping another network container 925 for its own use; 0036; alternatively, the virtual machine 905 can be configured with a second NIC 915 that supports its own network containers 935 and 940 and associated networking policies (not shown)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Akeem, Bernat, and Shukla in order to execute I/O intensive phase faster [Bernat: 51] and to provide benefits of isolation, flexibility, and granular network policy application by computing workload to the virtual networks of both the enterprise and its customer [Shukla: 0036].

Response to Arguments
Applicant's arguments filed 5/26/21 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 1, 8, and 17 on pages 10-12 of the Remarks section that Akeem does not teach determining whether to execute the first function at a first network interface card, the first network interface card comprising a plurality of processors; rather Akeem merely discloses that a NIC can be associated with SOC and one or more processors.
Examiner’s Response:
Akeem teaches that a physical function policy enforcer 312 is configured to enforce policies associated with each physical function.  The physical function policies may include any information usable to instantiate, configure, or otherwise manage operations of the physical function 308, including, for example, load balancing policies [Akeem: 0051].  Having considered information usable (e.g. load balancing policies) to instantiate, configure, or manage a physical function, this physical function 308 may be embodied as a virtualized PCI function that is capable of performing a given functionality of the NIC 120 [Akeem: 0048], thus teaching the limitation at issue above.

II.	Applicant argues regarding claims 1, 8, and 17 on pages 12-13 of the Remarks section that Akeem does not teach that determining to execute the first function at the first network interface card includes … determining … not associated with a latency requirement …in response to determining … associated with latency requirement … that … is less than a predetermined latency value … in response to determining that the latency requirement is less than the predetermined latency value, that a load on the first network interface card is more than a predetermined load value … in response to … the load … not more than predetermined load value … execute the first function on the first network interface card … .
Examiner’s Response:
For purposes of brevity, please see the rejection above in the Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468